    Case 2:19-cv-00403-JRG Document 29 Filed 06/02/20 Page 1 of 7 PageID #: 264



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

                                                  §
    BLITZSAFE TEXAS, LLC,                         §      Case No. 2:19-cv-00403-JRG
                                                  §
                            Plaintiff,            §
                                                  §
               v.                                 §
                                                  §
    NAVISTAR, INC. and NAVISTAR                   §
    INTERNATIONAL CORP.,                          §
                                                  §
                            Defendants.           §


                                 DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

        Date                                              Event

May 3, 2021          *Jury Selection – 9:00 a.m. in Marshall, Texas

April 5, 2021         * If a juror questionnaire is to be used, an editable (in Microsoft Word
                      format) questionnaire shall be jointly submitted to the Deputy Clerk in
                      Charge by this date.1


March 29, 2021        *Pretrial Conference – 9:00 a.m. in Marshall, Texas before Judge
                      Rodney Gilstrap




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.
Case 2:19-cv-00403-JRG Document 29 Filed 06/02/20 Page 2 of 7 PageID #: 265




      Date                                              Event

March 22, 2021      *Notify Court of Agreements Reached During Meet and Confer

                    The parties are ordered to meet and confer on any outstanding objections
                    or motions in limine. The parties shall advise the Court of any agreements
                    reached no later than 1:00 p.m. three (3) business days before the pretrial
                    conference.




March 22, 2021      *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                    Proposed Verdict Form, Responses to Motions in Limine, Updated
                    Exhibit Lists, Updated Witness Lists, and Updated Deposition
                    Designations


March 15, 2021      *File Notice of Request for Daily Transcript or Real Time Reporting.

                    If a daily transcript or real time reporting of court proceedings is requested
                    for trial, the party or parties making said request shall file a notice with the
                    Court and e-mail the Court Reporter, Shelly Holmes, at
                    shelly_holmes@txed.uscourts.gov.




March 8, 2021       File Motions in Limine

                    The parties shall limit their motions in limine to issues that if improperly
                    introduced at trial would be so prejudicial that the Court could not
                    alleviate the prejudice by giving appropriate instructions to the jury.



March 8, 2021       Serve Objections to Rebuttal Pretrial Disclosures


March 1, 2021       Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                    Disclosures

February 16, 2021   Serve Pretrial Disclosures (Witness List, Deposition Designations, and
                    Exhibit List) by the Party with the Burden of Proof




                                               2
    Case 2:19-cv-00403-JRG Document 29 Filed 06/02/20 Page 3 of 7 PageID #: 266




        Date                                             Event

February 8, 2021     *Response to Dispositive Motions (including Daubert Motions).
                     Responses to dispositive motions that were filed prior to the dispositive
                     motion deadline, including Daubert Motions, shall be due in accordance
                     with Local Rule CV- 7(e), not to exceed the deadline as set forth in this
                     Docket Control Order.2 Motions for Summary Judgment shall comply
                     with Local Rule CV-56.




January 25, 2021     *File Motions to Strike Expert Testimony (including Daubert
                     Motions)

                     No motion to strike expert testimony (including a Daubert motion) may
                     be filed after this date without leave of the Court.


January 25, 2021     *File Dispositive Motions

                     No dispositive motion may be filed after this date without leave of the
                     Court.

                     Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                     Motions to extend page limits will only be granted in exceptional
                     circumstances. Exceptional circumstances require more than agreement
                     among the parties.


January 20, 2021     Deadline to Complete Expert Discovery

January 4, 2021      Serve Disclosures for Rebuttal Expert Witnesses

November 25,         Deadline to Complete Fact Discovery and File Motions to Compel
2020                 Discovery
December 21,         Serve Disclosures for Expert Witnesses by the Party with the Burden of
2020                 Proof

2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                                3
Case 2:19-cv-00403-JRG Document 29 Filed 06/02/20 Page 4 of 7 PageID #: 267




      Date                                           Event

December 11,       Comply with P.R. 3-7 (Opinion of Counsel Defenses)
2020

November 20,       *Claim Construction Hearing – 9:00 a.m. in Marshall, Texas before
2020               Judge Rodney Gilstrap

November 6,        *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)
2020

October 30, 2020   *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)


October 23, 2020   Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)


October 9, 2020    Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                   Submit Technical Tutorials (if any)

                   Good cause must be shown to submit technical tutorials after the deadline
                   to comply with P.R. 4-5(a).



October 9, 2020    Deadline to Substantially Complete Document Production and Exchange
                   Privilege Logs

                   Counsel are expected to make good faith efforts to produce all required
                   documents as soon as they are available and not wait until the substantial
                   completion deadline.


September 25,      Comply with P.R. 4-4 (Deadline to Complete Claim Construction
2020               Discovery)

September 18,      File Response to Amended Pleadings
2020

September 4,       *File Amended Pleadings
2020
                   It is not necessary to seek leave of Court to amend pleadings prior to
                   this deadline unless the amendment seeks to assert additional patents.




                                            4
    Case 2:19-cv-00403-JRG Document 29 Filed 06/02/20 Page 5 of 7 PageID #: 268




        Date                                         Event

September 4, 2020 Comply with P.R. 4-3 (Joint Claim Construction Statement)


August 21, 2020    Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)


August 7, 2020     Comply with P.R. 4-1 (Exchange Proposed Claim Terms)


July 27, 2020      Comply with Standing Order Regarding Subject-Matter Eligibility
                   Contentions3

July 27, 2020      Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)


June 8, 2020       *File Proposed Protective Order and Comply with Paragraphs 1 & 3 of
                   the Discovery Order (Initial and Additional Disclosures)

                   The Proposed Protective Order shall be filed as a separate motion with the
                   caption indicating whether or not the proposed order is opposed in any
                   part.



June 1, 2020       *File Proposed Docket Control Order and Proposed Discovery
                   Order

                   The Proposed Docket Control Order and Proposed Discovery Order shall
                   be filed as separate motions with the caption indicating whether or not the
                   proposed order is opposed in any part.



June 11, 2020      Join Additional Parties




3
 http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf             [https://perma.cc/RQN2-
YU5P]




                                             5
 Case 2:19-cv-00403-JRG Document 29 Filed 06/02/20 Page 6 of 7 PageID #: 269



(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the pleadings
or otherwise.” Additionally, once designated, a party’s lead attorney may only be changed by the
filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court an Order granting
leave to designate different lead counsel.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
                                                6
  Case 2:19-cv-00403-JRG Document 29 Filed 06/02/20 Page 7 of 7 PageID #: 270



 proposed changes to each date in an additional adjacent column (if there is no change for a date
 the proposed date column should remain blank or indicate that it is unchanged). In other words,
 the DCO in the proposed order should be complete such that one can clearly see all the
 remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
 to an earlier version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
. above under “Amendments to the Docket Control Order (‘DCO’).”
         Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
 the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
 shall also specify the nature of each theory of infringement, including under which subsections of
 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
 infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
 theory of invalidity, including invalidity for anticipation, obviousness, subject- matter eligibility,
 written description, enablement, or any other basis for invalidity. The Defendant shall also specify
 each prior art reference or combination of references upon which the Defendant shall rely at trial,
 with respect to each theory of invalidity. The contentions of the Parties may not be amended,
 supplemented, or dropped without leave of the Court based upon a showing of good cause.

  So ORDERED and SIGNED this 2nd day of June, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                  7
